 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlowers Baking Company of Gadsden/a Division ofFlowers Industries and Service Employees Interna-tional Union Local No. 579, AFL-CIO. Case 10-CA-12564June 27, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHERUpon a charge and amended charge filed onFebruary I and 3, 1977, respectively, by ServiceEmployees International Union Local No. 579,AFL-CIO, herein called the Union, and duly servedon Flowers Baking Company of Gadsden/a Divisionof Flower Industries, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Acting Regional Director for Region10, issued a complaint and notice of hearing onMarch 2, 1977, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 12,1977, following a Board election in Case 10-RC-10834 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about January 28, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On March 15, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On April 1, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on April 15, 1977, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.' Official notice is taken of the record in the representation proceeding,Case 10-RC-10834, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,230 NLRB No. 79Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent basically attacksthe validity of the Union's majority status andcertification because of the issues raised by thechallenges to the determinative ballots cast in therepresentation election and by Respondent's electionobjections upon which Respondent is entitled to ahearing. On the other hand, the General Counselargues that there are no litigable issues of fact or lawrequiring a hearing. We agree with the GeneralCounsel.Review of the record herein, including that in therepresentation proceeding, Case 10-RC-10834,shows that the election conducted on October 13,1976, pursuant to a Stipulation for CertificationUpon Consent Election, resulted in a vote of six forand four against the Union, with three challengedballots which were sufficient in number to affect theresults of the election. Both Respondent and Unionfiled timely objections to the election. Respondent'sobjections alleged, in substance, that union represen-tatives and agents (1) intimidated, coerced, andharassed employees and their relatives who openlysupported Respondent; and (2) threatened employ-ees with loss of jobs if the Union were not voted in.After investigation, the Regional Director issued onNovember 19, 1976, his report on objections andchallenged ballots in which he recommended that thechallenges to the three ballots be overruled; that theballots be opened and counted; and that Respon-dent's objections be overruled in their entiretybecause they did not raise material or substantialissues affecting the results of the election. He alsorecommended that the Union be certified if therevised tally of ballots showed a majority for theUnion and that, if the Union did not receive amajority of the valid votes, a hearing be held on twoof the three union objections.Respondent filed timely exceptions to the RegionalDirector's report, with a supporting brief, reiteratingits objections and specifically excepting to therecommendation overruling the Board agent's chal-lenge to the ballot of Virginia Mashburn who wasnot on the eligibility list and who the evidence1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.532 FLOWERS BAKING COMPANY OF GADSDENindicated, according to the Regional Director, wason maternity leave during the relevant eligibilityperiod and therefore eligible to vote. On January 4,1977, the Board issued a Decision and Direction ofElection in which it adopted the Regional Director'sfindings and recommendations and directed that heopen and count the three challenged ballots, issue arevised tally, and, as appropriate, either issue acertification of representative to the Union or directa hearing on the Union's objections. On January 6,1977, a revised tally of ballots was issued showingthat, of the 13 eligible voters, 7 cast votes for and 6against the Union. On January 12, 1977, absentobjection to the revised tally, the Regional Directorcertified the Union.In its response to the Notice To Show Cause,Respondent contends that it is entitled to a hearingon the issues raised by the challenged ballots and itsobjections. We find no merit in this contention. Byits January 4, 1977, adoption of the RegionalDirector's findings and recommendations with re-spect to the challenges and the objections, the Boardnecessarily found that there were no substantial ormaterial issues warranting a hearing. Where, as here,Respondent failed to raise substantial or materialissues in the representation case below, the Board hasheld, with judicial approval, that an evidentiaryhearing is not required.2It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:2 Handy Hardware Wholesale, Inc., 222 NLRB 373 (1976); Janler PlasticMold Corporation, 191 NLRB 662 (1971); Crest Leather ManufacturingCorporation, 167 NLRB 1085 (1967), and cases cited therein.FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation with anoffice and place of business in Gadsden, Alabama,where it is engaged in the production of bakerygoods. During the past calendar year, Respondenthas sold and shipped goods valued in excess of$50,000 directly to customers located outside theState of Alabama.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDService Employees International Union Local No.579, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.HI. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All office clerical employees employed by theEmployer at its Gadsden, Alabama, facility, butexcluding all production and maintenance em-ployees, shipping employees, sales employees,professional employees, guards and supervisors asdefined in the Act.2. The certificationOn October 13, 1976, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 10, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on January 12, 1977, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.3 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(0 and 102.69(c).533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Request To Bargain and Respondent'sRefusalCommencing on or about January 14, 1977, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit and to provide itthe last, first, and middle names of employees in theunit with addresses, telephone numbers, rates of pay,hiring dates, and job classifications and otherinformation concerning benefits, wages, and relatedmatters. Commencing on or about January 28, 1977,and continuing at all times thereafter to date,Respondent has refused, and continues to refuse, torecognize and bargain with the Union as theexclusive representative for collective bargaining ofall employees in said unit and to provide suchinformation.Accordingly, we find that Respondent has, sinceJanuary 14, 1977, and at all times thereafter, refusedto bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreementand to provide the Union, upon request, informationrelevant to and necessary for collective bargaining.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Flowers Baking Company of Gadsden/a Divi-sion of Flowers Industries is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Service Employees International Union LocalNo. 579, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All office clerical employees employed by theEmployer at its Gadsden, Alabama, facility, butexcluding all production and maintenance employ-ees, shipping employees, sales employees, profession-al employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since January 12, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about January 28, 1977, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, and to provide itwith information relevant to or necessary for thepurpose of collective bargaining, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.534 FLOWERS BAKING COMPANY OF GADSDENORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Flowers Baking Company of Gadsden/a Division ofFlowers Industries, Gasden, Alabama, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Service EmployeesInternational Union Local No. 579, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:All office clerical employees employed by theEmployer at its Gadsden, Alabama, facility, butexcluding all production and maintenance em-ployees, shipping employees, sales employees,professional employees, guards and supervisors asdefined in the Act.(b) Refusing to provide the above-named labororganization, upon request, information relevant toand necessary for the purpose of collective bargain-ing.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement and provide the above-namedlabor organization, upon request, information rele-vant to and necessary for the purpose of collectivebargaining.(b) Post at its Gadsden, Alabama, facility copies ofthe attached notice marked "Appendix."4Copies ofsaid notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with ServiceEmployees International Union Local No. 579,AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT refuse to provide Service Em-ployees Union Local No. 579, AFL-CIO, uponrequest, information relevant to and necessary forthe purpose of collective bargaining.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment and provide (names), upon request, infor-mation relevant to and necessary for the purposeof collective bargaining. The bargaining unit is:All office clerical employees employed bythe Employer at its Gadsden, Alabama,facility, but excluding all production andmaintenance employees, shipping employ-ees, sales employees, professional employees,guards and supervisors as defined in the Act.FLOWERS BAKINGCOMPANY OF GADSDEN/ADIVISION OF FLOWERSINDUSTRIES535